Case 19-30757-KKS Doc5 Filed 07/03/19 Pagelof5
FLNB LF 13-21 (Rev. 12/17)

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF FLORIDA

PENSACOLA DIVISION
Inre: Edward & April Hoover Case No.
Debtor(s)! Chapter 13

 

Ol Check if this is an AMENDED
PLAN [First, Second... ]

 

 

 

CHAPTER 13 PLAN
PART 1: NOTICES
To Creditors: Your rights may be affected by this plan.

You should read this plan and other documents sent to you carefully and discuss them with your attorney.
If you do not have an attorney, you may wish to consult one. If you oppose the plan’s treatment of your
claim or any provision of this plan, you or your attorney must file an objection to confirmation prior to
the CH 13 plan date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court. The Bankruptcy Court may confirm this plan without further notice if no objection to
confirmation is filed. Creditors who are not individuals (i.e.: corporations, LLC's, etc.) must have an
attorney in order to have their objections considered by the Court. Creditors must file a timely proof
of claim in order to be paid under any plan.

To debtor: You must check one box on each line to state if the plan includes the following items. If an
item is checked as “Not included,” or if both boxes are checked, the provision will be ineffective if set
out later in the plan.

 

 

 

1.1 | A limit on the amount of a secured claim, set out in § 3.2, which may ] Included
result in a partial payment or no payment at all to the secured creditor. A Not included
1.2 | Debtor intends to avoid a judicial lien or security interest; see § 3.4. 0 Included
Not included
1.3 | Nonstandard provisions, set cut in Part 8. M4 Included
O Not included

 

 

 

 

 

PART 2; PLAN PAYMENTS AND PLAN LENGTH

2.1 Payments to the Trustee: The future earnings or other future income of the Debtor is submitted to
the supervision and control of the trustee. The debtor (or debtor’s employer) shall pay to the Chapter
13 Trustee the sum of $1,050.00 MONTHLY, for 60 months.
Total base of plan payments: $63,000.00.
Payments shall be mailed to the Chapter 13 Trustee at: Leigh D. Hart, Chapter 13 Trustee, Lock
Box 2238, Memphis, TN 38101-2238.
Plan Length: The term of the plan is 60. months.

 

 

 

1 All references to “debtor” shall include both debtors in a joint case,

 
Case 19-30757-KKS Doc5 Filed 07/03/19 Page 2of5

2.3 Tax Refunds: Debtor will supply the trustee with a copy of each income tax return filed during the
plan term within 14 days of filing the return and will turn over to the trustee all income tax refunds
received during the plan term, unless otherwise provided in Part 8.

2.4 Additional Payments (check one):
M1 None

PART 3: TREATMENT OF SECURED CLAIMS

Unless otherwise ordered by the Court, the claim amount(s), including the value of a secured claim, stated
on a timely filed proof of claim will control over any contrary amount listed below. In the absence of a
contrary timely filed proof of claim, the amounts stated below are controlling.

3.1 Secured Debts Which Will Extend Beyond the Length of the Plan
None
3.2 Secured Debts Which Will Not Extend Beyond the Length of the Plan
(a) Secured Claims Subject to Valuation Under 11 U.S.C. § 506.
WI None
(b) Secured Claims Not Subject to Valuation Under 11 U.S.C. § 506.
O None
4 Each of the following secured claims shall be paid through the plan as set forth below
until the amount of the claim has been paid in full.

Name Amount of Interest Rate
Secured Claim (if specified)

BEACH COMMUNITY BANK $39,000.00 5.25%
(HOME & LOT — 520 Lynch St Pensacola, FL 32505)

INSTALOAN $2,148.00 5.25%
(2005 KIA OPTIMA)

(c) Determination of Secured Status and Strip Lien (11 U.S.C § 506),
1 None
3.3 Prepetition Defaults
J None
3.4 Motions to Avoid Lien
i None
3.5 Direct Payments to Creditors
{4 None
3.6 Property to be Surrendered
O None
(A The debtor surrenders the following property. Upon confirmation of this plan the stay under 11
U.S.C. § 362(a) shall be terminated as to the collateral only and the stay under § 1301 shall be
terminated in all respects. Any creditor whose collateral is being surrendered may be entitled to
an allowed unsecured claim, to be treated in Part 5 below. Certain Local Rules may apply to
creditors whose claims are secured by property being surrendered,

Name Amount of Claim Description of Property

Page 2
Case 19-30757-KKS Doc5 Filed 07/03/19 Page 3of5

BEACH COMMUNITY BANK $56,000.00 2214 W LARUA ST,
PENSACOLA, FL

ONE MAIN FINANCIAL $10,004.00 PONTOON BOAT

BADCOCK. $1,632.00 FURNITURE

AARONS $352.00 WASHER & DRYER

AMERICAN FIRST FINANCE $3,266.00 COUCH, LOVESEAT, CHAIR
& COFFEE TABLE

PROGRESSIVE LEASING $2,430.00 STOVE, MICROWAVE &
DISHWASHER

PROGRESSIVE LEASING $4,126.00 REFRIGERATOR

PART 4; TREATMENT OF TRUSTEE’S FEES, ATTORNEYS’ FEES AND OTHER PRIORITY
CLAIMS, INCLUDING DOMESTIC SUPPORT OBLIGATIONS

Trustee’s fees and all allowed priority claims, including domestic support obligations other than those

treated in § 4,4(c), will be paid in full without post-petition interest.

4.1 Trustee’s Fee: Trustee’s fees are governed by statute and will be paid through the plan. Trustee’s
fees may change during the course of the case.

4.2 Attorney’s Fee (unpaid portion): $4,000.00 (fees) $600.00 (costs)
Pursuant to 11 U.S.C. § 521(£)(4)(B) and Standing Order(s) of this Court, the debtor shall file all
required annual statements. Debtor’s attorney may seek additional fees for filing required annual
statements; if the plan is modified due to an increase in income shown on an annual statement, the
debtor’s attorney may seek additional fees for the plan modification. No advanced notice or
opportunity to object to these fee applications will be given.

4,3 Filing Fee (unpaid portion): Any unpaid portion of the filing fee will be paid in accordance with the
order granting the debtor’s application to pay the filing fee in installments.

4,4 Domestic Support Obligations
Mi Debtor has no Domestic Support Obligations

4,5 Other Priority Claims

Val

Interest Rate
Name Amount of Claim Gf specified)
ESCAMBIA COUNTY TAX COLLECTOR. $2,369.00 18%

(520 LYNCH ST PENSACOLA, FL 32505)
PART 5: TREATMENT OF NONPRIORITY UNSECURED CLAIMS

5.1 General Nonpriority Unsecured Claims
Allowed nonpriority unsecured claims that are not separately classified in Part 5.2 will be paid, pro
rata. If more than one option is checked, the option providing the largest payment will be effective.
Check ail that apply.
MAA total of $1.00
O % of the total amount of these claims, an estimated payment of $

Page 3
Case 19-30757-KKS Doc5 Filed 07/03/19 Page4of5

i Funds remaining after disbursements have been made to ali other creditors provided for in this
plan. Allowed nonpriority unsecured claims shall be paid interest to the extent available, not to
exceed 6%, unless otherwise provided in Part 8.
5,2 Separately Classified Nonpriority Unsecured Claims
Wi None.

PART 6: EXECUTORY CONTRACTS AND UNEXPIRED LEASES
The executory contracts and unexpired leases listed below are rejected. All other executory
contracts and unexpired leases are rejected. Check one.

LO None. If “None” is checked, the rest of Part 6 need not be completed or reproduced.
(A The following executory contracts are rejected:

Other Party Description of Contract or Lease
W.S,. BADCOCK FURNITURE LEASE
AARONS FURNITURE LEASE
AMERICAN FIRST FINANCE FURNITURE LEASE
PROGRESSIVE LEASING APPLIANCE LEASE
PROGRESSIVE LEASING APPLIANCE LEASE

PART 7: STANDARD PLAN PROVISIONS

7.1 Title to the debtor’s property shail re-vest in debtor on confirmation of a plan or dismissal of the case,
unless otherwise provided in Part 8, provided that proceeds from any potential or pending cause of
action or other asset not yet liquidated, are property of the Estate and must be paid to the Chapter 13
Trustee pending further order of the Court.

7.2 Except as provided above, allowed secured claim holders shall retain liens until liens are released or
upon completion of all payments under this Plan.

7.3 Secured creditors and lessors to be paid directly by the debtor and/or co-debtors may continue to mail
to debtor the customary monthly notices or coupons notwithstanding the automatic stay.

PART 8: NONSTANDARD PLAN PROVISIONS

1 Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard
provision is a provision not otherwise included in the Official Form or deviating from it. Nonstandard
provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box labeled
“Included” in Part 1.3.

DEBTOR SHALL PAY TO THE TRUSTEE THE TAX REFUNDS FOR THE FIRST THREE
YEARS,

NET PROCEEDS AFTER LEGAL FEES AND COSTS OF THE PENDENG PERSONAL

INJURY CLAIM SHALL BE PAID TO THE DEBTOR'S PLAN TO THE EXTENT
NECESSARY TO PAY CREDITORS 100%.

Page 4
Case 19-30757-KKS Doc5 Filed 07/03/19 Page5of5

PART 9: SIGNATURES OF DEBTOR AND DEBTOR’S ATTORNEY

If the debtor does not have an attorney, the debtor must sign below; otherwise, the debtor’s signature is
optional. The attorney for the debtor, if any, must sign below.

heocFlo— ij

Signature of Debtor | Sigi re of Debtor 2° :

Od a Date: 2h Z / | Qt Y

Signature of Attorney for Debtor

 

Martin S. Lewis/Steven D. Jurnovoy
Bar No: 0100587/938221

1100 North Palafox Street
Pensacola, FL 32501

Telephone: (850) 432-9110

Email: landj@4-debtor.com

By filing this document, the debtor, if not represented by an attorney, or the attorney for the debtor, certifies
that the wording and erder of the previsions in this Chapter 13 Plan are identical to those contained in the
Official Form adopted by this Court effective on the date of signing, other than any nonstandard provisions
included in Part 8.[www.finb.uscourts.gov/sites/default/files/forms/If13_21.pdf].

Page 5
